Citation Nr: 1213602	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-04 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence was submitted sufficient to reopen a claim seeking entitlement to service connection for a lumbar spine disorder.

2.  Whether new and material evidence was submitted sufficient to reopen a claim seeking entitlement to service connection for a right shoulder disorder.

3.  Whether new and material evidence was submitted sufficient to reopen a claim seeking entitlement to service connection for abdominal pain and infection from an intrauterine device.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran was scheduled for a hearing on February 1, 2011 at the Albuquerque, New Mexico RO and received notice of her hearing in December 2010.  The Veteran did not appear for her hearing.

In February 2011, the RO received a letter from the Veteran indicating she attempted to appear for her hearing, but got lost in the city.  She indicates she asked for directions, but still was unsuccessful finding the correct building.  She requested a new hearing with notice of direction to the RO.  

The Veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2011). 

In this case, the Veteran properly requested a travel Board hearing and, although she did not appear for her scheduled hearing, she timely explained her no-show and requested a new hearing.  

The Board finds good cause for her failure to appear at the scheduled hearing.  The RO should make arrangements to schedule to Veteran for a new hearing before the Board.

Accordingly, the case is REMANDED for the following action:

The RO in Albuquerque, New Mexico should make arrangements to schedule the Veteran for a hearing before the Board for the issues enumerated above.  If feasible, the RO should provide the Veteran directions to the RO building.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

